Case: 10-60808 Document: 00511457919 Page: 1 Date Filed: 04/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 27, 2011
                                     No. 10-60808
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

DAVID R. WILSON,

                                                   Plaintiff-Appellant

v.

UNKNOWN ASHLEY, Registered Nurse, Third Floor Nurse; ALLIANCE
HEALTH CENTER; UNKNOWN MONICA, Supervision Nurse Third Floor,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                               USDC No. 4:10-CV-89


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       David R. Wilson filed the instant suit to seek redress after a nurse
allegedly molested him while he was a patient at the defendant health care
facility. We are now presented with both Wilson’s appeal from the dismissal of
his suit for want of subject matter jurisdiction pursuant to the defendants’
Federal Rule of Civil Procedure 12(b)(1) motion and his motions for production
of documents and a speedy trial. Our de novo review shows that Wilson has


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60808 Document: 00511457919 Page: 2 Date Filed: 04/27/2011

                                  No. 10-60808

failed to carry his burden of establishing federal jurisdiction. See Freeman v.
United States, 556 F.3d 326, 334 (5th Cir. 2009); Howery v. Allstate Ins. Co., 243
F.3d 912, 916 (5th Cir. 2001).
      Consistent with his arguments in the district court, Wilson insists that
jurisdiction is proper because he suffered sexual harassment in violation of 42
U.S.C. § 2000e. This argument is unavailing because the plain language of that
statute shows that it is inapplicable in this case due, inter alia, to the
relationship between Wilson and the defendants. See § 2000e. To the extent
Wilson contends that his claim concerning breach of contract with respect to a
violation of a patient bill of rights confers federal jurisdiction, he is mistaken.
See Singh v. Duane Morris LLP, 538 F.3d 334, 337-38 (5th Cir. 2008). We
decline to consider Wilson’s arguments concerning various state law claims and
diversity of citizenship because these claims were raised for the first time in his
reply brief. See United States v. Jimenez, 509 F.3d 682, 693 n.10 (5th Cir. 2007).
      The judgment of the district court is AFFIRMED. All outstanding motions
are DENIED.




                                         2